Title: To George Washington from Brigadier General William Maxwell, 6 May 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 6th May 1779

Since I wrote to your Excellency yesterday I found some difficulty in geting the Tents &ca. I have now wrote to General Green giving him a full account of our sittuation and beg’d that he would wait on your Excellency and know what part of our movements and destination you thought proper to communicate to him; that when I received any future Orders from you to move the whole, or any part of the Brigade he would then have every requisite for that purpose, in readyness. I have sent this by my Brigad Quarter Master. I have nothing now to day and am Your Excellencys Most Obedt Humble Servant
Wm Maxwell
 